department of the treasury internal_revenue_service washington d c date number release date cc intl br3 uilc internal_revenue_service national_office service_center advice memorandum for from joan m thomsen assistant to the branch chief cc intl br3 subject commuter green cards this service_center advice responds to your memorandum dated date issue what is the u s tax status of green cardholders who commute to work in the united_states but reside in canada or mexico commuter green cardholders conclusion a commuter green cardholder will be considered a u s resident for income_tax purposes until such time that their lawful permanent resident status has been revoked or administratively or judicially determined to have been abandoned facts the service_center became aware of and has requested clarification with regard to a statement contained in an immigration and nationalization service examination handbook ins handbook that suggests the internal_revenue_service irs treats commuter green cardholders differently from other green cardholders an excerpt provided by the service_center from the ins handbook states that commuter green cardholders are treated as nonresident_aliens for u s tax purposes notwithstanding that the alien has not made application_for or claimed such classification has not abandoned immigration status as an alien lawfully wta-n-110735-99 admitted for permanent residence and is still a lawful permanent resident_alien under the immigration laws our office was unable to locate a copy of the ins handbook to verify the statements we have been informed by the ins that the ins handbook is no longer used law and analysis permanent resident status for immigration purposes is represented by the receipt of an alien registration receipt card ins form i-551 commonly referred to as the green card the identical form i-551 is issued to both commuter green cardholders and other green cardholders commuter green cardholders are distinguished from other green cardholders by the fact that they reside in canada or mexico as opposed to the united_states and their resident status may be adjusted by the ins should they be absent from the united_states for a period greater than six months as opposed to one year in the case of ordinary green cardholders the ins considers all green cardholders to be lawful permanent resident aliens under u s immigration laws under sec_7701 of the internal_revenue_code an alien individual is considered a u s resident for income_tax purposes if the individual is either a lawful permanent resident_of_the_united_states the green_card_test or meets the substantial_presence_test sec_7701 of the code provides that an individual is considered a lawful permanent resident if the individual has the status of having been lawfully accorded the privilege under u s immigration laws of residing permanently in the united_states as an immigrant and such status has not been revoked and has not been administratively or judicially determined to have been abandoned a commuter green cardholder like any other green cardholder is considered a lawful permanent resident_of_the_united_states under u s immigration laws therefore the commuter green cardholder will be considered a u s resident for income_tax purposes until such time that their status has been revoked or administratively or judicially determined to have been abandoned accordingly the although a presumption of abandonment of residency status attaches if a green cardholder has been absent from the united_states for six months or one year the ins may not adjust the alien’s permanent resident status until certain administrative procedures including an exclusion hearing have been followed however where the cardholder voluntarily abandons their resident status by filing an application_for abandonment ins form i-407 no administrative procedures are required to be followed to adjust the alien’s status further commuter green cardholders are not eligible for naturalization a prerequisite requirement to naturalization is residency within the united_states for a period of - years wta-n-110735-99 statement in the ins handbook concerning the tax status of commuter green cardholders is erroneous the legislative_history to sec_7701 makes it clear that congress intended a green cardholder to remain a u s resident for tax purposes even if the ins no longer recognizes the validity of the green card because of the cardholder’s absence from the united_states for a certain period of time ie presumption of abandonment therefore a commuter green cardholder will be taxed as a u s resident until such person voluntarily abandons their resident status or until the ins has concluded its administrative procedures to adjust the green cardholder’s resident status if you have any further questions please call joan m thomsen assistant to the branch chief a n alien who comes to the united_states so infrequently that on scrutiny he or she is no longer legally entitled to permanent resident status but who has not officially lost or abandoned that status will be a resident for tax purposes the purpose of this requirement is to prevent aliens from attempting to retain an apparent right to enter or remain the in united_states while attempting to avoid the tax responsibility that accompanies that right general explanation of the deficit_reduction_act_of_1984 98th cong 2d sess
